                    IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


JOACHIM STERN,
              Petitioner,
vs.
EARL HOUSER,
                                                    Case No. 3:21-cv-00016-RRB
              Respondent.


                                ORDER OF DISMISSAL

       Joachim Stern, representing himself from Goose Creek Correctional Center,

filed a habeas petition under 28 U.S.C. § 2241, claiming the state court is denying

his rights in his state criminal case. 1 The Court takes judicial notice 2 that Mr. Stern

was arraigned and indicted on Class A Felony and Class A and B Misdemeanor

charges in February 2020, that his criminal case in the Superior Court for the State

of Alaska is still ongoing. 3


1
 Docket 1; State of Alaska v. Joachim Laron Stern, Alaska Superior Court Case No. 3AN-
20-00935CR.
2
  Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact. . . .” Black’s Law Dictionary
(11th ed. 2019); see also Foster Poultry Farms v. Alkar-Rapidpak-MP Equip., Inc., 868 F.
Supp. 2d 983, 990 (E.D. Cal. 2012) (“Courts routinely take judicial notice of publicly
available records . . . from other court proceedings.”) (citing Engine Mfrs. Ass’n v. South
Coast Air Quality Management Dist., 498 F.3d 1031, 1039 n. 2 (9th Cir. 2007) (additional
citation omitted)); Fed. R. Evid. 201.
3
  See https://records.courts.alaska.gov/eaccess, Alaska v. Stern, 3AN-20-00935CR,
(showing dismissal by the prosecution of one felony charge, and showing representation
hearing held on 5/26/21, and discovery hearing scheduled for 7/2/21).
         The Court screened the Petition, using liberal construction, 4 and because a

petitioner may properly challenge state pretrial detention under § 2241, 5 appointed

counsel to represent Mr. Stern in these proceedings. 6 Counsel has now filed a

Motion for Leave to Withdraw Pursuant to Anders v. California. 7

                                     DISCUSSION

         A writ of habeas corpus allows an individual to test the legality of being

detained or held in custody by the government. 8 The writ “is a vital ‘instrument for

the protection of individual liberty’ against government power.” 9

         Under 28 U.S.C. § 2241, this Court may grant a writ of habeas corpus to a

prisoner “in custody in violation of the Constitution or laws or treaties of the United

States.”10 This habeas statute provides federal courts with general habeas corpus


4
 See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d
1026, 1027 n.1 (9th Cir. 1985) (en banc)).
5
 See Stow v. Murashige, 389 F.3d 880, 885–88 (9th Cir. 2004). Magana-Pizano v. INS,
200 F.3d 603, 608 & n.4 (9th Cir. 1999) (federal courts have general habeas jurisdiction
under 2241).
6
  Rule 4(b), Rules Governing Section 2255 Proceedings for the United States District
Courts. The same procedural rules for 28 U.S.C. § 2254 and § 2255 govern 28 U.S.C.
§ 2241.
7
    Docket 15.
8
    Rasul v. Bush, 542 U.S. 466, 474 (2004).
9
 Gage v. Chappell, 793 F.3d 1159, 1167 (9th Cir. 2015); quoting Boumediene v. Bush,
553 U.S. 723, 743 (2008).
10
     28 U.S.C. § 2241(c)(3).


Case 3:21-cv-00016-RRB, Stern v. Houser
Order of Dismissal
Page 2 of 10
jurisdiction. 11 28 U.S.C. § 2241 is the proper avenue for a state prisoner who

wishes to challenge his state custody without a state judgment. 12 When examining

a § 2241 petition from a pretrial detainee claiming a violation of his or her right to

a speedy trial, a significant delay in the proceedings must be shown. 13

         In McNeely v. Blanas, 336 F.3d 822, 826 (9th Cir. 2003), the Ninth Circuit

found a delay of three years to be substantial, such that prejudice was presumed,

triggering an inquiry under Barker v. Wingo, 407 U.S. 514, 530 (1972). The four-

part test articulated by the Supreme Court in Barker is used to determine whether

government delay had abridged a defendant’s Sixth Amendment right to a speedy

trial. 14 The factors to be considered in a Barker inquiry include: “(1) the length of

the delay; (2) the reasons for the delay; (3) the accused’s assertion of the right to

speedy trial; and (4) the prejudice caused by the delay.               No single factor is

necessary or sufficient.” 15


11
     See Magana-Pizano v. INS, 200 F.3d at 608 & n.4.
12
   Stow, 389 F.3d at 885–88 (quoting White v. Lambert, 370 F.3d 1002, 1006 (9th Cir.
2004) (“By contrast, the general grant of habeas authority in § 2241 is available for
challenges by a state prisoner who is not in custody pursuant to a state court judgment-
for example, a defendant in pre-trial detention or awaiting extradition.”).
13
     See Barker v. Wingo, 407 U.S. 514, 530–31 (1972).
14
  McNeely, 336 F.3d at 826 (citing Doggett v. United States, 505 U.S. 647, 652 n.1
(1992)).
15
  Id. (citing Barker v. Wingo, 407 U.S. at 530); see also United States v. Sheikh, No.
2:18-cr-00119 WBS, ___ F. Supp. 3d ___, 2020 WL 5995226 at *3 (E.D. Cal. Oct. 9,
2020) (Discussing the right to a speedy trial in a federal criminal case, explaining that “the
coronavirus alone does not give the court the liberty to simply exclude time. Rather, the

Case 3:21-cv-00016-RRB, Stern v. Houser
Order of Dismissal
Page 3 of 10
          I.       Appropriate Relief

          For relief, Mr. Stern requests his “release from the Dept. of Corrections for

violation of [his] civil right[s] . . .” 16 The due process clauses of the Fifth and

Fourteenth Amendments bar pretrial detention unless detention is necessary to

serve a compelling government interest. 17 Thus, although a state may “impose

conditions on an arrestee’s release, such as bail . . . [b]ail set at a figure higher

than an amount reasonably calculated to fulfill [its] purpose [of assuring the

presence of the accused at trial] is ‘excessive’ under the Eighth Amendment.” 18

Mr. Stern’s request that he be released from incarceration raises the issue of

whether the state has set appropriate conditions for his release pending trial. This

request for relief is appropriate under a § 2241 petition. 19

          A speedy trial claim may be reviewed under § 2241 if a pretrial detainee is

seeking to compel the state to bring him to trial, rather than seeking dismissal of




court must conduct a ‘deliberate inquir[y] into whether an ends-of-justice continuance is
justified by the circumstances surrounding a particular case.’”) (citation omitted).
16
     Docket 1 at 8.
17
  Reem v. Hennessy, Case No. 17-cv-06628-CRB, 2017 WL 6765247, at *1 (N.D. Cal.
Nov. 29, 2017) (unpublished) (citing Lopez-Valenzuela v. Arpaio, 770 F.3d 772, 780 (9th
Cir. 2014)).
18
     Id. (quoting Lopez-Valenzuela, 770 F.3d at 777).
19
     Id., at *2.


Case 3:21-cv-00016-RRB, Stern v. Houser
Order of Dismissal
Page 4 of 10
the charges. 20 Thus, although a federal court can order a state court to bring a

petitioner to trial, federal courts do not order that state charges be dropped. 21

Additionally, for state prisoners alleging speedy trial violations, the doctrine of

abstention applies.

         II.    Abstention

         The Younger abstention doctrine provides that federal courts may not

generally exercise jurisdiction when doing so would interfere with state judicial

proceedings. 22 The core of Younger abstention is that a federal court cannot

interfere with pending state court criminal proceedings, absent a “showing of bad

faith, harassment, or any other unusual circumstance that would call for equitable

relief.” 23 A federal court


20
   See Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489–90 (1973)
(“Petitioner does not, however, seek at this time to litigate a federal defense to a criminal
charge, but only to demand enforcement of the Commonwealth’s affirmative constitutional
obligation to bring him promptly to trial.”) (citation omitted).
21
  Compare United States v. Olsen, No. SACR 17-00076-CJC, 2020 WL 6145206, at *1
(C.D. Cal. Oct. 14, 2020) (“Because the Central District denied Mr. Olsen a public and
speedy trial under the Sixth Amendment, this Court now must dismiss the [federal]
indictment against him.”), appeal filed 11/13/20, 9th Cir. No. 20-50329, 2020 WL
6145206.
22
     See Younger v. Harris, 401 U.S. 37, 41 (1971).
23
   Younger, 401 U.S. at 54; see also Carden v. Montana, 626 F.2d 82, 84 (9th Cir. 1980)
(In Perez v. Ledesma, 401 U.S. 82, 85 (1971), the Supreme Court “limited the category
of ‘extraordinary circumstances’ to encompass only ‘cases of proven harassment or
prosecutions undertaken by state officials in bad faith without hope of obtaining a valid
conviction,’ or where ‘irreparable injury can be shown.’”); Brown v. Ahern, 676 F.3d 899,
901 (9th Cir. 2012) (“Consistent with this observation, we specifically rejected in Carden
the argument that a claimed violation of the Speedy Trial Clause . . . sufficed in and of

Case 3:21-cv-00016-RRB, Stern v. Houser
Order of Dismissal
Page 5 of 10
         must abstain under Younger if four requirements are met: (1) a state-
         initiated proceeding is ongoing; (2) the proceeding implicates
         important state interests; (3) the federal plaintiff is not barred from
         litigating federal constitutional issues in the state proceeding; and
         (4) the federal court action would enjoin the proceeding or have the
         practical effect of doing so, i.e., would interfere with the state
         proceeding in a way that Younger disapproves. 24

         The Court of Appeals for the Ninth Circuit has directly addressed abstention,

regarding the claim of a state court violating the right to a speedy trial, explaining:

         Younger does not “require[ ] a district court to abstain from hearing a
         petition for a writ of habeas corpus challenging the conditions of
         pretrial detention in state court” where (1) the procedure challenged
         in the petition is distinct from the underlying criminal prosecution and
         the challenge would not interfere with the prosecution, or (2) full
         vindication of the petitioner’s pretrial rights requires intervention
         before trial. 25

         The State of Alaska has an important interest in enforcing its criminal laws,

and Mr. Stern’s criminal case in state court remains ongoing. 26               Mr. Stern’s

allegation, that he is being denied his right to a speedy trial in state court, should

normally be addressed in his state court criminal proceedings. 27 This Court should



itself as an independent ‘extraordinary circumstance’ necessitating pre-trial habeas
consideration.”) (citing Carden at 84).
24
  San Jose Silicon Valley Chamber of Commerce Political Action Committee v. City of
San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008).
25
  Page v. King, 932 F.3d 898, 903 (9th Cir. 2019) (citing Arevalo, 882 F.3d at 764, 766–
67).
26
     See Alaska v. Stern, Case No. 3AN-20-00935CR.
27
  See Brown, 676 F.3d at 900–01 (A “federal court’s exercise of jurisdiction over a habeas
petition that raises an affirmative defense to state prosecution before trial and conviction

Case 3:21-cv-00016-RRB, Stern v. Houser
Order of Dismissal
Page 6 of 10
not interfere with the trial court’s fact-finding responsibilities and legal decisions in

that case, unless “full vindication of the petitioner’s pretrial rights requires

intervention before trial.” 28

         Counsel for Mr. Stern, in his Motion to Withdraw under Anders v.

California, 29 concludes that “Mr. Stern does not have any non-frivolous claims for

federal court intervention based upon the State of Alaska’s purported violations of

his federal constitutional rights to due process and a speedy trial as guaranteed

under the Sixth and Fourteenth Amendments and the habeas statute.” 30 Although

Mr. Stern’s “loss of liberty for the time of pretrial detention is ‘irretrievable’

regardless of the outcome at trial,” 31 he received bail hearings on February 26,

2020, March 24, 2020, and January 28, 2021. 32 And Mr. Stern’s bail, while he



can have the same effect as a direct injunction of ongoing state proceedings.”) (citing
Carden, 626 F.2d at 83).
28
     Page, 932 F.3d at 903.
29
     386 U.S. 738 (1967); see also United States v. Griffy, 895 F.2d 561 (9th Cir. 1990).
30
     Docket 15 at 1, and Exhibit 1 (Affidavit of James Corrigan).
31
  Page, 932 F.3d at 904 (quoting Arevalo, 882 F.3d at 766); see also United States v.
Henning, ___ F. Supp. 3d ___, 2021 WL 222355 at *8 (C.D. Cal. Jan. 19, 2021) (“The
Court also is acutely aware of the statistics of how many people continue to be infected,
hospitalized, and—tragically—die due to the coronavirus every day, all across the
country. But the Constitution does not turn on these considerations. Instead, to protect
the fundamental right to a speedy trial guaranteed by the Sixth Amendment, the
Constitution requires that a trial only be continued over a defendant’s objection if holding
the trial is impossible.”).
32
     Docket 15 at 2.


Case 3:21-cv-00016-RRB, Stern v. Houser
Order of Dismissal
Page 7 of 10
awaits trial for felony robbery, is currently reduced to “a $250 performance bond

and PED electronic monitoring with house arrest. However, Mr. Stern has been

unable to obtain a suitable address for the electronic monitoring conditions.

Consequently, he has remained incarcerated since he was charged on February 1,

2020.”33 And “[g]iven the seriousness of the charges that he faces, counsel cannot

state that Mr. Stern’s bail has been set in an amount higher than can be reasonably

calculated to assure Mr. Stern’s appearance at trial while at the same time assuring

the state’s compelling governmental interest in assuring public safety.” 34

           Moreover, continuances have been requested by Mr. Stern’s attorney “due

to discovery issues. Mr. Stern’s counsel has not yet obtained the entirety of the

discovery from the state of Alaska.” 35 Further, Mr. Stern’s state appointed lawyer

has filed a motion to dismiss the indictment in his criminal case. 36 As pointed out

by counsel in the current case, “in light of Mr. Stern’s constitutional right to effective

assistance of counsel, and opportunity to prepare a defense under the Sixth




33
  Id.; see also Docket 15-1 at 1 (before appointment of counsel, bail was initially set at
a $1,500 cash performance bond).
34
     Id. at 7.
35
     Id.
36
     Id. at 3, 6.


Case 3:21-cv-00016-RRB, Stern v. Houser
Order of Dismissal
Page 8 of 10
Amendment, the period of delay caused as a result of counsel’s preparation of the

case would be an improper basis for a speedy trial violation.” 37

          These facts indicate that the federal court should abstain from intervening in

state court proceedings.

          III.   Exhaustion

          Exhaustion is required under common law before bringing a federal petition

under 28 U.S.C. § 2241. 38 Although there is no statutory exhaustion requirement

for a petition brought under § 2241, principles of federalism and comity require the

court to abstain until all state criminal proceedings are completed, and the

petitioner exhausts the available state judicial remedies, unless special

circumstances warranting federal intervention prior to a state criminal trial are

found. A violation of the right to a speedy trial is not, alone, an extraordinary

circumstance warranting federal intervention. 39



37
     Id. at 6.
38
  See Braden, 410 U.S. at 488 (allowing petitioner to raise speedy trial claim prior to trial
under 28 U.S.C. § 2241, where he had exhausted available state remedies); Stow, 389
F.3d at 886. “The exhaustion requirement addresses the same concerns of comity
between federal and state courts as Younger does. See Dickerson v. State of La., 816
F.2d 220, 225–26 (5th Cir. 1987) (‘The exhaustion doctrine of section 2241(c)(3) was
judicially crafted on federalism grounds in order to protect the state courts’ opportunity to
confront and resolve initially any constitutional issues arising within their jurisdictions as
well as to limit federal interference in the state adjudicatory process.’).” Reem v.
Hennessy, Case No. 17-cv-06628-CRB, 2017 WL 6765247 at *2 (N.D. Cal. Nov. 29,
2017) (unpublished).
39
     Carden, 626 F.2d at 83–85.


Case 3:21-cv-00016-RRB, Stern v. Houser
Order of Dismissal
Page 9 of 10
       Given status of Mr. Stern’s state criminal case, this Court will only address

Mr. Stern’s speedy trial claim after his remedies are appropriately and fully

exhausted in his state court case. 40



       THEREFORE, IT IS HEREBY ORDERED:

       1.     The Motion for Leave to Withdraw Pursuant to Anders v. California,

at Docket 15, is GRANTED.

       2.     This case is DISMISSED.

       3.     Any other outstanding motions are DENIED as moot.

       4.     The Clerk of Court will enter Judgment accordingly.

       Dated at Anchorage, Alaska this 17th day of June, 2021.

                                           /s/ Ralph R. Beistline
                                           RALPH R. BEISTLINE
                                           Senior United States Magistrate Judge




40
   See, e.g., Stack, 342 U.S. at 6–7 (“While habeas corpus is an appropriate remedy for
one held in custody in violation of the Constitution, . . . 28 U.S.C.A. § 2241(c)(3), the
District Court should withhold relief in this collateral habeas corpus action where an
adequate remedy available in the criminal proceeding has not been exhausted.”) (citation
omitted); Webb v. Simpson, Case No. 3:19-CV-5561-BHS-DWC, 2020 WL 589818 at *1
(W.D. Wash. Jan. 6, 2020) (slip op.) (“Petitioner alleges his constitutional rights are being
violated, including violations of his right to be free from excessive bail and his right to a
speedy trial. . . . Petitioner has not shown there is an absence of available state corrective
processes or that circumstances exist rendering any state process ineffective.”).


Case 3:21-cv-00016-RRB, Stern v. Houser
Order of Dismissal
Page 10 of 10
